Citation Nr: 1535964	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the residuals of left knee arthrotomy.

2.  Entitlement to an evaluation in excess of 10 percent for left knee instability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1980 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This claim has been before the Board in January 2014 and December 2014, when it was remanded for additional development.

The issue of TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's left knee disability has been productive of no more than slight instability, pain, limitation of flexion of no more than 30 degrees, and limitation of extension of no more than 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for the residuals of left knee arthrotomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).

2.  The criteria for a rating of 20 percent for a left knee disability based on loss of flexion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

3.  The criteria for a rating of 10 percent for a left knee disability based on loss of extension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5258 (2015).

4.  The criteria for a rating in excess of 10 percent for a left knee disability based on instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher rating for his left knee disabilities.  He currently has two separate evaluations for his left knee disability.  

His knee has been evaluated as 30 percent disabling, with a temporary 100 percent evaluation, for the residuals of multiple left knee surgeries under Diagnostic Code 5258.

His instability of the left knee has been evaluated under Diagnostic Code 5257.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.4, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2015).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

There are several Diagnostic Codes which could be applicable to a knee disability.  

Diagnostic Code 5260 addresses limitation of flexion of the knee.  Under it, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Diagnostic Code 5261 addresses limitation of extension of the knee.  Under it, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation. Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).  

Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  The Veteran currently receives a 10 percent rating under this Code.  Under that Code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Diagnostic Code 5258 addresses cartilage, semiulnar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, for which a 20 percent disability rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

The Board notes that the criteria under Diagnostic Codes 5257, 5258, 5860, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.  In this case, the Veteran's left knee had consistently been rated under Diagnostic Codes 5257 for left knee instability, and 5258 for cartilage dislocation.  Based on the evidence of record, the Board noted that in addition to Diagnostic Code 5257, Diagnostic Codes 5260 (for limitation of flexion of the knee) and 5261 (for limitation of extension of the knee) are applicable in this case.   
  
A July 2009 VA examination of the left knee showed a range of motion from 10 to 75 degrees, tenderness, degenerative joint disease, no fluid, slight crepitus, and no laxity.  The examiner noted that the Veteran medically retired from the Post Office in May 2009, partially due to his left knee problems.  The Veteran reported subjective instability of the left knee.   

A March 2014 VA examination shows that the Veteran's left knee flexion to 70 degrees, with no limitation of extension.  After repetitive use, there was less movement than normal, weakened movement, pain on movement, swelling, disturbance in locomotion, and interference with sitting, standing, and weight-bearing.  Anterior instability was noted in the left knee joint, and the examiner reported that the knee had a pivot shift.  

An April 2015 VA examination showed that the Veteran had left knee flexion limited from 10 to 30 degrees (normal is 0 to 140 degrees) and extension limited from 30 to 10 degrees (normal is 140 to 0 degrees).  There was evidence of pain with weight bearing, diffuse tenderness over the bilateral joint lines and the infrapatellar areas, and reduction in muscle strength.  There was no muscle atrophy or ankylosis.  There was no history of recurrent subluxation or lateral instability, and no objective evidence of joint instability.  The Veteran reported a meniscal tear, and frequent episodes of joint "locking," joint pain, and joint effusion.  The examiner noted that the Veteran has had several left knee surgeries, which resulted in pain, weakness, and stiffness (scars from those surgeries were well-healed, stable and not painful).  The examiner noted that the Veteran constantly used a brace and a cane to ambulate.  X-rays showed mild to moderate degenerative joint disease, and the Veteran was not yet judged to be in need of a knee replacement.      

In addition, the Veteran's VA medical treatment records show regular treatment for his left knee, including surgeries and a series of injections for it.  

First, the Veteran's residuals of left knee arthrotomy disability are rated under Diagnostic Code 5258.  Diagnostic Code 5258 offers a maximum 20 percent rating, and the Veteran receives a 30 percent rating under that Diagnostic Code.  Because the Veteran receives a 30 percent evaluation for his left knee residuals, which exceeds the schedular maximum, he cannot receive a higher schedular rating under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).  
 
Second, examinations of the Veteran's left knee show that his left knee flexion is limited.  At worst, the Veteran's flexion was limited from 10 to 30 degrees (normal is 0 to 140 degrees), as shown during the April 2015 VA examination.  As such, the Board here assigns the Veteran a 20 percent rating under Diagnostic Code 5260, as his left knee flexion is limited to 30 degrees.  The Veteran does not meet the schedular criteria for a higher rating of 30 percent for his left knee disability under Diagnostic Code 5260, as his flexion is not limited to 15 degrees, and has not been limited to 15 degrees at any time during the period on appeal.  As such, only the 20 percent disability rating the Board has hereby assigned is warranted under Diagnostic Code 5260.  38 C.F.R. § 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  
  
Third, the Veteran meets the schedular criteria for a rating of 10 percent for his left knee disability under Diagnostic Code 5261, as his extension is limited to 10 degrees.  The Veteran's extension has been limited to 10 degrees at the most during the period on appeal, which warrants a 10 percent rating under Diagnostic Code 5261, which the Board hereby grants.  The Veteran does not meet the schedular criteria for a higher rating of 20 percent for his left knee disability under Diagnostic Code 5260, as his extension is not limited to 15 degrees, and has not been limited to 15 degrees at any time during the period on appeal.  As such, only the 10 percent disability rating the Board has hereby assigned is warranted under Diagnostic Code 5261.  38 C.F.R. § 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  
 
Finally, the Board finds that the Veteran's left knee disability does not meet the criteria for a higher disability rating under Diagnostic Code 5257, which addresses recurrent lateral instability of the knee.  The Veteran's reports of his knee sometimes "giving way" support a finding of slight knee instability, in concert with the already-assigned 10 percent disability rating.  The Board points out here that clinical evidence in the case has not shown any objective evidence of knee instability since March 2014, and the rating is assigned on the basis of the Veteran's own reports.  There is no evidence that the Veteran's left knee recurrent subluxation or lateral instability is moderate.  In fact, the most objective examination was unable to detect any instability, let alone instability that could be considered moderate or severe.  As such, the Veteran is not entitled to any more than the currently-assigned 10 percent disability rating under Diagnostic Code 5357 for his left knee instability.  38 C.F.R. § 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011).     

The Board has also considered the Veteran's reported impairment of function, such as pain and stiffness, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the left knee due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), the evidence does not show that the left knee disability more nearly approximates the criteria for any higher rating for any period on appeal.

It is important for the Veteran to understand that he is already receiving four separate disability ratings for his single left knee disability.  His four ratings, one for 30 percent, one for 20 percent, one for 10 percent, and one for 10 percent, are equivalent to a general ratings table schedular rating of 70 percent.   This already represents the fact that the Veteran's employment ability has been reduced by a generally three-quarters (70 percent), as well as the fact that the Veteran's left knee disability caused him many problems with his day-to-day life and activities.  

In other words, the currently-assigned ratings already recognize the Veteran's left knee disability for the severe problem that it is, and his recognize his concerns regarding it.  He already receives more than the schedular rating for one of the Diagnostic Codes he has been assigned (30 percent for Diagnostic Code 5258, when the maximum schedular rating is 20 percent), once again underlying the severity of his knee disability.    

 Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's various left knee disabilities.  The manifestations of the Veteran's left knee disabilities, including limitations of range of motion, instability, and pain, are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's left knee disabilities and associated symptomology.  Notably, the Veteran has not reported frequent periods of hospitalization (except for past left knee surgeries).  In addition, as discussed above, the Veteran already receives more than the schedular rating for Diagnostic Code 5258 (30 percent, when the maximum schedular rating is 20 percent).  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it. 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, the Veteran's left knee disabilities are before the Board, and there is no indication in the record that his left knee disabilities, together with his other service-connected disabilities, are not contemplated by the schedular criteria.  Significantly, he has not argued that the combined effects of her service-connected disabilities are not adequately encompassed within the rating schedule. As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it. 

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. 

In this case, the Board has remanded the issue of TDIU.  As such, further consideration of Rice is not warranted.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

ORDER

Entitlement to an evaluation in excess of 30 percent for the residuals of left knee arthrotomy is denied.

Entitlement to an evaluation in excess of 10 percent for left knee instability is denied.

Entitlement to a 20 percent evaluation for limitation of flexion of the left knee is granted.

Entitlement to a 10 percent evaluation for limitation of extension of the left knee is granted.

Entitlement to an evaluation in excess of 10 percent for left knee instability is denied.


REMAND

The Veteran asserts that he is permanently unemployable due to service-connected disabilities, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2015).   

The Veteran underwent a recent VA examination in April 2015.  The examiner opined that the Veteran was unable to work due to his knee disabilities, and was only able to perform sedentary work.

 "Sedentary" is defined as "requiring or marked by much sitting (sedentary desk job)."  Webster's II New College Dictionary 1022 (3rd ed. 2005).  In essence, the examiner wrote that the Veteran can only perform jobs that involve sitting, such as a desk job.    

VA will grant a total rating for compensation purposes based on individual unemployability (TDIU) when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the Veteran's background, including his or her employment and educational history. See 38 C.F.R. § 4.16(b) (2014).  

The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).   Instead, the Board must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).

The Veteran has several service-connected disabilities, with the highest-rated being his left knee disability, rated at 30 percent (Diagnostic Code 5258).  He therefore does not meet the schedular requirements for TDIU.  However, as discussed above, the Veteran's left knee disability was found to preclude any type of physical employment, which is the only type of employment that the Veteran engaged in before medically retiring in May 2009.  The Board also notes the Veteran's limited education and work history, which includes working at the US Post Office as a mail handler and physically moving containers of mail.  This case should be referred to the Director of Compensation and Pension Service for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim for TDIU to the Director, Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b). This referral should include a full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and "all other factors having a bearing on the issue."

2. When that consideration is complete, adjudicate the issue of entitlement to TDIU, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b), based on the Veteran's service-connected disabilities.  Undertake all development deemed necessary in order to properly consider this issue.

3. If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


